Citation Nr: 0715960	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-07 038	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1951 to March 
1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a back condition.  A May 2004 rating 
decision continued the August 2003 denial.  The veteran's 
appeal was certified to the Board in February 2006.  In April 
2007, per the veteran's request, the Board revoked the 
Veterans of Foreign Wars as his representative.


FINDINGS OF FACT

1.  In a September 1997 decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a back disability.  

2.  The evidence received since the September 1997 RO 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unsubstantiated 
fact necessary to substantiate the claim for service 
connection for a back disability.


CONCLUSIONS OF LAW

1.  The September 1997 RO decision denying the claim for 
service connection for a back disability is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received after the September 1997 RO decision is 
not new and material, and the veteran's claim for a back 
disability is denied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim, and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the present case, a September 1997 RO decision denied a 
claim for service connection for a back condition on the 
basis that new and material evidence had not been submitted.  
The RO provided the veteran with notice of what information 
or evidence was needed in order to reopen his claim in 
letters dated in July 2003, prior to the RO decision on the 
claim in August 2003, and again provided notice in February 
2004, prior to the continued denial of the claim in the May 
2004 RO decision.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.  

Moreover, the letters sent met the requirements with respect 
to the content of the notice pertaining to a claim to reopen.  
In this regard, the last final denial of the claim was in a 
September 1997 RO decision on the basis that the evidence 
submitted was not new and material but instead was 
duplicative and cumulative of the evidence previously 
considered.  Further, the September 1997 RO decision noted 
that the claim for service connection was originally denied 
in a June 1952 RO decision, which found that the veteran's 
back condition existed prior to service and was not 
aggravated during his service.  (A September 1954 RO decision 
continued the denial of service connection for a back 
disability finding that the evidence submitted did not show 
that the veteran's preservice condition was aggravated by 
service.)  In its July 2003 and February 2004 letters, the RO 
told the veteran that to reopen his claim he must submit new 
and material evidence to show that his back disability was 
incurred in or aggravated by his military service and 
provided him with an adequate definition of new and material 
evidence.  Further, the February 2004 letter specifically 
said that no evidence had been submitted to show that his 
back disability (spondylolisthesis) was permanently 
aggravated beyond its normal progression.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In its July 2003 and February 2004 letters, the RO informed 
the veteran that it would help him get evidence to support 
his claim.  In this regard, VA has a more limited duty to 
assist a veteran regarding an application to reopen a 
previously denied claim than it does regarding an original 
claim.  38 U.S.C.A. § 5103A(f).  Where the veteran puts VA on 
notice of the existence of a specific, particular piece of 
evidence that might constitute new and material evidence to 
reopen his claim, VA may assist him in obtaining that 
evidence if he provides enough information and evidence to 
enable VA to assist him.  See Graves v. Brown, 8 Vet. App. 
522, 525 (1996).  Concerning this, the RO did fulfill its 
duty to assist him by obtaining VA medical records that the 
veteran identified in a February 2004 statement.  For these 
reasons, the Board concludes that VA has met its duty to 
notify and assist in this case.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a back 
disability, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or the 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on the disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard, 4 Vet. App. at 394.  In that regard, 
as the Board concludes below that the veteran is not entitled 
to service connection for a back disability, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

The Board notes that the veteran has contended in several 
statements that VA has failed in its duty to assist.  
Specifically in his notice of disagreement (NOD), received by 
VA in June 2004, the veteran is essentially asking for his 
claim to be reviewed on the merits as if it were a new claim 
and not a claim to reopen.  The Board would like to remind 
the veteran that the claim will not be reopened and 
considered on the merits (i.e., did his back disability pre-
exist service, was it aggravated by service, was it incurred 
in service, as contended by the veteran) until new and 
material evidence has been submitted.  38 U.S.C.A. 
§ 5103A(f).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  VA has also assisted the veteran throughout the 
course of this appeal by providing him with a SOC, which 
informed him of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.

LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, in 
the active military, naval, or air service.  38 U.S.C.A. § 
1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. 
§ 3.306(b)(1).

A September 1997 RO decision found that new and material 
evidence had not been submitted to reopen the claim for a 
back disability because the evidence provided was essentially 
duplicative and cumulative of the evidence already on record.  
(As noted, the claim for service connection for a back 
disability was originally denied in June 1952 on the basis 
that the veteran's back disability existed prior to service 
and was not aggravated during his service.)  The evidence 
associated with the veteran's claims file prior to the last 
final denial in September 1997 includes, but is not limited 
to, the veteran's service medical records, as well as a 
duplicate January 1952 service medical record submitted by 
the veteran, an August 1954 report from Dr. A.V.B., and a 
September 1997 VA examination.  The evidence associated with 
the veteran's claims file subsequent to the September 1997 RO 
decision relevant to the claim for a back disability 
includes, but is not limited to, statements and arguments 
made by the veteran, a March 1952 record of discharge, 
duplicative copies of service medical records, a copy of 
Smith v. Derwinski, 1 Vet. App. 235 (1991), a copy of Wagner 
v. Principi, 370 F. 3d. 1089 (Fed. Cir. 2004), an excerpt 
from the Veteran's Benefit Manual, and copies of various VA 
regulations, which were all submitted by the veteran, as well 
as VA treatment records dated from October 2002 to June 2003.

The Board finds that copies of service medical records are 
not new in that they were already of record at the time of 
the September 1997 RO decision (as well as at the time of the 
June 1952 RO decision) and, therefore, are cumulative and 
redundant of the evidence of record.  Further, the Board 
finds that the copy of the March 1952 record of discharge, 
copies of Smith v. Derwinski and Wagner v. Principi, excerpt 
from the Veteran's Benefit Manual, copies of various VA 
regulations, and VA treatment records dated from October 2002 
to June 2003 are new in that they were not of record at the 
time of the September 1997 decision.  However, none of this 
information is material because none of it relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a back disability.  Notably, the claim 
has been denied since the June 1952 RO decision because no 
evidence has been submitted to show that a back disability 
was incurred in service or, alternatively, was aggravated 
during service beyond the normal progression of the 
disability.  The VA treatment records dated from October 2002 
to June 2003 reflected diagnoses of chronic low back pain, 
arthritis, osteopenia, lordosis, and scoliosis.  However, 
they are not material in that they are not relevant to the 
alternative issues involved in the claim, i.e., whether a 
back disability was incurred in or aggravated by service, the 
unestablished fact necessary to substantiate the claim for 
service connection.  Further, the March 1952 record of 
discharge merely noted that the veteran was discharged for a 
physical disability, which is not material to the claim, as 
it does not show that the veteran's back disability was 
aggravated by service.  With respect to the court cases, 
excerpt from the Veteran's Benefit Manual, and copies of 
various VA regulations, although new, they are not probative 
or relevant in that they are not specific to the veteran or 
his claim.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  
Most importantly, they do not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a back disability.  

The Board acknowledges the veteran's contentions, 
specifically the arguments made in the June 2004 NOD and 
February 2005 Form 9, that his back disability did not exist 
prior to service, and that even if it did exist prior to 
service, it was aggravated in service beyond the normal 
progression.  While the veteran may sincerely believe that 
his back disability was either incurred or aggravated during 
service, there is no indication in the record that he is a 
doctor.  Therefore, as a layperson, he is not qualified to 
render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 294 (1992).  
Consequently, the Board finds that his statements and 
arguments are not new and material.  

Thus, the Board concludes that no evidence has been received 
since the September 1997 decision, which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Accordingly, the Board finds that new and material 
evidence has not been presented to reopen the veteran's 
previously denied claim for service connection for a back 
disability.


ORDER

New and material evidence having not been submitted, service 
connection for a back disability is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


